
	

113 HR 4932 IH: Increasing Technology Skills Act of 2014
U.S. House of Representatives
2014-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4932
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2014
			Mr. Payne (for himself, Mr. Moran, Mr. Rangel, Ms. Norton, and Mr. Cárdenas) introduced the following bill; which was referred to the Committee on Education and the Workforce, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To establish a fund consisting of donations from private industry to provide financial support for
			 unemployed individuals to obtain information technology certifications.
	
	
		1.Short titleThis Act may be cited as the Increasing Technology Skills Act of 2014.
		2.Establishment of fund
			(a)EstablishmentThere is established in the Department of Labor a fund to be known as the Information Technology
			 Certification Fund (referred to in this Act as the Fund).
			(b)DepositsThe Fund shall consist of amounts donated by any person, partnership, or corporation, including
			 nonprofit organizations and foundations that pledges to continue to donate
			 a consistent amount for a minimum of three consecutive years.
			(c)Administration and use of fundsThe Fund shall be administered by the Secretary of Labor and used to carry out the grant program
			 established under section 4.
			3.Employers hiring individuals completing the information technology certification program eligible
			 for work opportunity credit
			(a)In generalSection 51(d)(1) of the Internal Revenue Code of 1986 is amended by striking or at the end of subparagraph (H), by the striking the period at the end of subparagraph (I) and
			 inserting , or, and by adding at the end the following new subparagraph:
				
					(J)a certified information technology certification program graduate..
			(b)Certified information technology certification program graduateSection 51(d) is amended by redesignating paragraphs (11), (12), (13), and (14) as paragraphs (12),
			 (13), (14), and (15), respectively, and by inserting after paragraph (10)
			 the following new paragraph:
				
					(11)Certified information technology certification program graduateThe term certified information technology certification program graduate means any individual who has been awarded a certificate of completion under section 5(f) of the Increasing Technology Skills Act of 2014 for completing the information technology certification program established under such Act during
			 the 1-year period ending on the hiring date.
					.
			(c)Effective dateThe amendments made by this section shall apply to individuals who begin work with the employer
			 after
			 the date of the enactment of this Act.
			4.Grants to States
			(a)In generalFrom funds available in the Fund established by section 2, the Secretary of Labor shall award
			 grants, on a competitive basis, to States through the State boards.
			(b)ApplicationTo receive a grant under this section, a State board shall submit to the Secretary an application
			 at such time and containing such information as the Secretary shall
			 determine.
			(c)Use of fundsA State board shall use grant funds to provide financial support to qualified individuals for
			 participation in an information technology certification program, in
			 accordance with section 5.
			5.Financial support for information technology certification
			(a)Identification of programs and public awarenessEach State receiving a grant under section 4 shall—
				(1)identify information technology certification programs within the State and the requirements
			 necessary for a qualified individual to participate in each program;
				(2)disseminate information, through one-stop centers and by other means, regarding such certification
			 programs and the availability of financial support from the grant funds to
			 enable qualified individuals to participate in such programs; and
				(3)assist qualified individuals in determining which information technology certification program such
			 individual is most qualified for and best meets the goals of such
			 individual.
				(b)Application of qualified individualsA qualified individual seeking to participate in an information technology certification program
			 and receive financial support shall submit an application to a local
			 one-stop center containing such information as the State Board shall
			 determine.
			(c)SelectionQualified individuals shall be selected by the local one-centers, in conjunction with local
			 chambers of commerce where appropriate, for participation based on their
			 overall qualification for the certification programs taking into
			 consideration their experience, skills, and competency, including high
			 school level or better competency in typing, math, reading, and writing.
			(d)Eligible expensesFinancial support may be provided to pay for the costs to the qualified individual of preparatory
			 classes, study materials, and examination expenses for the information
			 technology certification program.
			(e)One-Time participationQualified individuals selected to receive financial support under this section may only participate
			 once. Such participation consists of a single information technology
			 certification, regardless of whether the individual obtains the
			 certification. Such certification may consist of multiple preparatory
			 classes and multiple examinations.
			(f)CertificateThe State board shall award a certificate of completion to each individual who completes the
			 program and obtains a certification.
			6.Department of Labor guidance and facilitation
			(a)Background information and selection guidanceThe Secretary of Labor shall create an introductory program for use in one-stop centers to provide
			 background information to participants on information technology
			 certification programs, to ensure such participants meet the necessary
			 requirements, and suggest which certification program a participant should
			 pursue according to his or her experience, skills and competency.
			(b)Identification of local employment needsIn consultation with local chambers of commerce, the Secretary shall identify the certification
			 programs that best meet the employment needs in each local area.
			(c)WebsiteThe Secretary of Labor shall make the information required under subsections (a) and (b) available
			 on an Internet website. Such website shall also include information on
			 participating persons, partnerships, and corporations who donate money to
			 the fund established by section 2, unless the person, partnership, or
			 corporation requests that this information not be included on the website.
			(d)Facilitation of in-Kind donationsThe Secretary of Labor, in coordination with the State boards, local one-stop centers, and local
			 chambers of commerce, shall facilitate the placing of in-kind donations of
			 textbooks or other study materials by entities described in section 2(b)
			 with qualified individuals participating in certification programs.
			7.DefinitionsAs used in this Act—
			(1)the term information technology certification program means any course of study or training in computer science or information technology that
			 culminates with an individual earning a certification or other
			 industry-recognized credential that attests to the individual’s
			 qualification to perform a job or task that entails the application of
			 computers and telecommunications equipment;
			(2)the term qualified individual means an individual who—
				(A)at the time he or she submits an application for financial support under section 5, has been
			 unemployed for a period of not less than 6 months; or
				(B)is a veteran of the Armed Services;
				(3)the term one-stop center means a one-stop operator as defined in section 101 of the Workforce Investment Act of 1998 (29
			 U.S.C. 2801); and
			(4)the term State board means a State workforce investment board established under section 111 of the Workforce Investment
			 Act of 1998 (29 U.S.C. 2811).
			
